UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
            v.
                                                            Criminal Action No. 16-98 (CKK)
    IVAN L. ROBINSON,
                  Defendant



                              MEMORANDUM OPINION AND ORDER
                                      (July 10, 2017)
        In this criminal action, Defendant Ivan L. Robinson is charged with 61 counts of

knowingly and intentionally distributing a controlled substance, oxycodone, by writing

prescriptions for that drug outside the usual course of professional practice and not for a

legitimate medical purpose, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as well as 18

U.S.C. § 2. Defendant is also charged with two counts of money laundering and aiding and

abetting.        Now before the Court are numerous motions in limine addressing a wide range of

evidentiary issues.

        In Defendant’s [150] Motion in Limine No. 16 to Exclude Evidence of or Argument

Regarding Certain References to Marijuana, Defendant moves the Court under Federal Rules of

Evidence 401 and 403 to preclude evidence that Defendant used marijuana or that he prescribed

dronabinol, a synthetic form of THC. Upon consideration of the pleadings, 1 the relevant legal

authorities, and the record as a whole, the Court will DENY-IN-PART and HOLD-IN-

ABEYANCE-IN-PART Defendant’s sixteenth motion in limine.


1 The Court’s consideration has focused on the following documents: Defendant’s Motion in
Limine No. 16 to Exclude Evidence of or Argument Regarding Certain References to Marijuana,
ECF No. 150 (“Def.’s Mot.”); Government’s Reply in Opposition to Defendant’s Motion in
Limine No. 16, Marijuana and Dronabinol, ECF No. 155 (“Gov.’s Opp’n”). The Court has also
considered the oral representations made at the Status Hearing on July 7, 2017.
                                            I. DISCUSSION

        Defendant’s sixteenth motion in limine raises two distinct issues.     First, Defendant

moves to exclude evidence of prescriptions written by Defendant for dronabinol, a synthetic

form of THC used for pain relief.     Second, Defendant moves to exclude any evidence of

Defendant’s own personal marijuana use. The Court will address each of these distinct issues in

turn. The Court’s rulings apply only to the government’s case in chief, and are based only on

the present record.

        First, the Court will not exclude all evidence of Defendant’s prescriptions of dronabinol

for his patients.    The government has clarified how it intends to use and argue this type of

evidence at trial.    Contrary to the Defendant’s speculation, the government does not appear to

intend to offer testimony from any witness that medical marijuana or dronabinol “should be

illegal in the District of Columbia.” Def.’s Mot. at 4. The government also represents that no

patient will “opine as to whether the dronabinol” they were prescribed was “medically

necessary.” Gov.’s Opp’n at 2. Finally, at the July 7, 2017 hearing in this case, the

government also represented that it will not elicit testimony from a patient of Defendant “that the

dronabinol prescribed by [Defendant] caused such extreme drowsiness that she fell asleep with a

lit cigarette in her hand and as a result almost caused her house to burn down.” Def.’s Mot. at 4.

        Instead, the government represents that it will elicit testimony that dronabinol is a

controlled substance that can be legitimately prescribed by practicing physicians and, in D.C.,

certain nurse practitioners.    Gov.’s Opp’n at 2. It will further present evidence that Defendant

prescribed dronabinol to his patients along with prescriptions of oxycodone. Id. Government

witnesses are expected to testify that one of the reasons they did not in fact fill their prescriptions


                                                   2
for dronabinol from the Defendant was that they only wanted the oxycodone he prescribed them.

Id.

        Evidence of this type about dronabinol is relevant and probative to the appropriateness of

Defendant’s treatment of his patients, the central issue in this case. It will not be excluded under

Rules 401 or 403. The fact that the specific charges in the Superseding Indictment do not relate

specifically to dronabinol or marijuana prescriptions in particular does not make such

prescriptions “irrelevant,” as Defendant argues.       This approach takes far too narrow a view of

relevance.     The government is entitled to present evidence regarding other aspects of

Defendant’s treatment of patients.     As the government rightly argues, “[w]hat [Defendant]

prescribed for each patient and why are pertinent, along with everything else he did or did not

do” because this is “essential evidence regarding his treatment regime for the patients he saw.”

Gov.’s Opp’n at 2-3. The Court will not sanitize the testimony regarding Defendant’s treatment

of his patients so as to remove all aspects of context that the Defendant deems in any way

prejudicial.    Moreover, as Defendant concedes, dronabinol is a legal drug, and it is therefore

unclear how evidence that Defendant prescribed that drug in the course of his practice is in fact

prejudicial at all, let alone unfairly so.

        Second, the Court will hold in abeyance its ruling as to the admissibility of evidence of

Defendant’s personal marijuana and dronabinol use. The government has clarified how it

intends to use and argue this evidence at trial as well.    The government represents that it will not

elicit testimony that Defendant possessed large amounts of marijuana at his residence, which law

enforcement apparently discovered during the execution of a search warrant.        Gov.’s Opp’n at 3.

Instead, the government represents that it intends to offer testimony from an employee at


                                                   3
Defendant’s clinic who personally witnessed Defendant’s behavior as a health care professional

and will testify that he came to his clinic smelling like he had smoked marijuana.      Id. at 3-4.

The government also represents that it intends to elicit testimony that Defendant had his own

prescription for dronabinol.

       Without knowing the context in which this evidence will be raised at trial, the Court

cannot preliminarily determine whether it should be admitted under Rules 401 and 403.

Testimony that Defendant came to his clinic smelling of marijuana may be relevant if there is

some supporting evidence that suggests that he was actually under the influence or affected by

the drug when issuing prescriptions for oxycodone.     It is not clear to the Court at this stage,

without any context, that the bare fact that Defendant smelled like marijuana has enough

probative value in this case to overcome the possible risk of unfair prejudice engendered by such

evidence—i.e., that the jury might misuse evidence of Defendant’s marijuana use in this drug

related case. Additionally, the Court is not yet persuaded that the purpose for which the

government intends to offer evidence that Defendant had a dronabinol prescription is necessary.

The government explained at the July 7, 2017 hearing in this case that it intends to use this

evidence simply to corroborate Defendant’s statements during the June 19, 2013 interview.             It is

not clear at this point why such corroboration would be necessary.     On the other hand, the Court

is hard-pressed to see how this evidence is prejudicial at all. Dronabinol is a legal drug

prescribed for pain, and it is undisputed that Defendant has a chronic back injury that causes him

pain. Defendant has admitted in other contexts that he has been prescribed this legal drug by

another doctor, and the government represents that it will not argue that Defendant was

inappropriately using the drug recreationally.   Regardless, the Court will hold in abeyance its


                                                 4
decision as to the admissibility of these categories of evidence.    The government is ordered to

approach the Court before offering evidence of Defendant’s personal marijuana use or

dronabinol prescription and request permission to do so. The government should be prepared at

that point to explain, in the context of the evidence that has been presented thus far at trial, why

this evidence is relevant.

                                II. CONCLUSION AND ORDER

        For the foregoing reasons, the Court DENIES-IN-PART and HOLDS-IN-ABEYANCE-

IN-PART Defendant’s [150] Motion in Limine No. 16. Accordingly, it is, this 10th day of July,

2017, hereby

        ORDERED that evidence of Defendant issuing prescriptions of dronabinol, as described

in the government’s opposition, will not be excluded.     It is further

        ORDERED that evidence of Defendant’s personal marijuana use and own prescription

for dronabinol will not be excluded preliminarily, but the government must approach the Court

before offering such evidence at trial and request permission.

        The Court’s rulings are based only on the present record.

        SO ORDERED.

                                                           /s
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  5